This is a workmen's compensation case. The appeal is before us by virtue of a writ of certiorari issued out of the former Supreme Court on June 25, 1948, directed to the Middlesex County Court of Common Pleas which, by its judgment entered May 18, 1948, had reversed the Compensation Bureau and made an award to petitioner. *Page 4 
The action arose under the old Constitution and was transferred to the Superior Court, Appellate Division, by Chapter 367,P.L. 1948. The Appellate Division reviewed the evidence and made a fact finding. Where the triers of the facts reach a conclusion which is supported by competent evidence such a finding is conclusive on appeal here. Grant v. Grant CasketCo., 2 N.J. 15.
Judgment affirmed.
WACHENFELD, J., concurring in result.
For affirmance — Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 7.
For reversal — None.